Exhibit 10.9.1

M. Susan Elliott

2006 Plan Year

INCENTIVE COMPENSATION DEFERRAL ELECTION

AND MEMBERSHIP AGREEMENT

THIS INCENTIVE COMPENSATION DEFERRAL ELECTION AND MEMBERSHIP AGREEMENT
(“Agreement”) is submitted this 14th day of June, 2006, by M. Susan Elliott (the
“Member”):

You have been designated by the Federal Home Loan Bank of Boston (the “Bank”) as
eligible to participate in the Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan (the “Thrift BEP” or the “Plan”).  This form contains your
elections regarding you participation in the Plan with respect to your 2006
Incentive Compensation from the Bank.

1.             Deferral Election.  Subject to the provisions of the Thrift BEP,
the Member elects to defer receipt of [ 10%] (not to exceed 100%) of his or her
Incentive Compensation earned in 2006 and otherwise payable to him or her in
2007 under the Bank’s 2006 Executive Incentive Plan.  The Bank is specifically
authorized to reduce the Member’s Incentive Compensation by this percentage for
credit to the Member’s Account under the Thrift BEP.  All amounts deferred under
this Agreement will be held by the Bank as part of its general assets in
accordance with the provisions of the Thrift BEP.

2.             Allocation to Accounts.  The Member elects to have the following
percentages of his or her Incentive Compensation contribution described in
Section 1 above credited under the Thrift BEP to his or her Retirement Account
and Scheduled Distribution Accounts in the following percentages:

Retirement Account

 

Scheduled
Distribution
Account A

 

Scheduled
Distribution
Account B

 

Scheduled
Distribution
Account C

 

Scheduled
Distribution
Account D

 

Scheduled
Distribution
Account E

 

TOTAL

100%

 

%

 

%

 

%

 

%

 

%

 

= 100%

Use 10%
increments

 

The Date of Distribution for a Scheduled Distribution
Account must be after December 31, 2009

 

 

 

Beginning in 2006, Scheduled Distribution Accounts generally operate the same
way as Post-Secondary Education Subaccounts, with some modifications.  A
Scheduled Distribution Account allows you to receive that deferral as early as 3
years after the end of the deferral year.  A Scheduled Distribution is paid in 8
to 12 semi-annual installments at the time you elect for the distribution.

When you set up a Scheduled Distribution Account, you elect whether the account
will automatically terminate and be distributed when you retire, die or
otherwise separate from service, or whether the account will be distributed on
the scheduled date without regard to your intervening termination.


--------------------------------------------------------------------------------


3.             Elections Regarding Scheduled Distribution Accounts.

Scheduled Distribution Account

 

Date of Distribution
(not earlier than
January 1, 2010 or after
your 70th birthday)

 

Pay upon Retirement
Under Section 4 Below
(default option)

 

Method of Distribution
(default is 8 semi-annual
installments)

Scheduled
Distribution Account
A

 

 

 

o  Do NOT default to
payment upon
retirement

 

__ (8 to 12) Semi-annual
installments

Scheduled
Distribution Account
B

 

 

 

o  Do NOT default to
payment upon
retirement

 

__ (8 to 12) Semi-annual
installments

Scheduled
Distribution Account
C

 

 

 

o  Do NOT default to
payment upon
retirement

 

__ (8 to 12) Semi-annual
installments

Scheduled
Distribution Account
D

 

 

 

o  Do NOT default to
payment upon
retirement

 

__ (8 to 12) Semi-annual
installments

Scheduled
Distribution Account
E

 

 

 

o  Do NOT default to
payment upon
retirement

 

__ (8 to 12) Semi-annual
installments

 

You can change or revoke your election of a scheduled distribution by filing an
election with the Plan Administrator at least one year before the scheduled
distribution date.  If you change your scheduled distribution election, your new
scheduled distribution date has to be at least 5 years later than the previously
elected date.

4.             Payment of Retirement Account.  [NOTE:  If this is not your
initial Deferral Agreement, complete this paragraph only if you want to change
your payment trigger event for your Retirement Account.  Otherwise cross out
this paragraph 4.]  The Member elects to have any amount credited to his or her
Retirement Account (including matching contributions) paid as soon as
practicable following on or after the o  Valuation Date (the default option) or
o  January 1 coincident with or following (check one):

A.            o            The Member’s separation from service from the Bank.

B.                                     o            The Member’s attainment of
age ____ [enter an age not earlier than age 50 nor later than age 70½, at least
three (3) years subsequent to current age].

C.            o            The earlier of A or B above.

D.            o            The later of A or B above.

If no election is made under this paragraph, payment of the Retirement Account
will be made as soon as practicable following the Valuation Date coincident with
or following the Member’s termination of employment.  This election is effective
for all amounts in your

2


--------------------------------------------------------------------------------


Retirement Account.  If this is a change to a prior distribution election for
your Retirement Account, you cannot accelerate distribution into 2006.  If you
change your Retirement Account distribution election in a subsequent year after
2006, your new election may not be effective for one year; may not accelerate
the payment of your account; and must defer distribution for at least 5 years
later than the previously elected date.

5.             Payment Form for Retirement Account.  [NOTE:  If this is not your
initial Deferral Agreement, complete this paragraph only if you want to change
your payment trigger event for your Retirement Account.  Otherwise cross out
this paragraph 5.]  The Member elects to have his or her Retirement Account
(including matching contributions) paid in the following form (check one):

o            In a cash single sum.

o                                    In semi-annual cash installments over a
period of [    ] years, [not to exceed ten years], payable as of January 1 and
July 1 of each calendar year.

If a Member fails to make an election under this paragraph 5, payment will be
made in a cash single sum.  This election is effective for all amounts in your
Retirement Account.  If this is a change to a prior distribution election for
your Retirement Account, you cannot accelerate distribution into 2006.  If you
change your Retirement Account distribution election in a subsequent year after
2006, your new election may not be effective for one year; may not accelerate
the payment of your account; and must defer distribution for at least 5 years
later than the previously elected date.

6.             Payment of Death Benefits.  Notwithstanding the preceding, the
Member understands that, in the event of his or her death, the balance in his or
her Accounts established hereunder will be paid as soon as administratively
practicable to the Member’s Beneficiary on or after the Valuation Date
coincident with or next following the Member’s date of death.

7.             Elections Irrevocable.  The Member understands that the elections
made under this Agreement are irrevocable and may not be changed unless
otherwise permitted under the Plan (for example, for unforeseen financial
emergency) as amended by the Bank consistent with the requirements of Section
409A of the Internal Revenue Code.

8.             Miscellaneous.  This Agreement shall be subject to and governed
by all of the terms and provisions of the Thrift BEP and any administrative
rules and procedures the Bank has set up for the Plan.  Nothing in this
Agreement shall obligate the Bank to retain the Member in his or her capacity as
an officer or employee of the Bank.  The Bank will withhold such federal, state
and local income taxes as may apply under applicable law.

The Member further acknowledges that new legislation, known as the American Jobs
Creation Act of 2004, has recently been enacted which contains provisions that
change the longstanding rules applicable to nonqualified deferred compensation
plans, such as the Bank’s Thrift Benefit Equalization Plan, effective for
deferrals of compensation after December 31, 2004.  The Member understands that
significant changes may be made to the Thrift Benefit Equalization

3


--------------------------------------------------------------------------------


Plan in order to be able to defer compensation under this Agreement on a tax
advantaged basis.

9.             Amendment or Termination.  Subject to the provisions of the Plan,
the Bank may amend or terminate the Plan or this Agreement at any time and for
any reason.

IN WITNESS WHEREOF, the Bank, by its duly authorized officers, and the Member,
have executed this Agreement the day and year first above written.

         MEMBER

 

 

 

 

By:

   /s/ M. Susan Elliott

 

 

 

 

Print:

   M. Susan Elliott

 

4


--------------------------------------------------------------------------------